367 U.S. 907 (1961)
TUGWELL, TREASURER OF LOUISIANA, ET AL.
v.
BUSH ET AL.
No. 1037.
Supreme Court of United States.
Decided June 19, 1961.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF LOUISIANA.
Jack P. F. Gremillion, Attorney General of Louisiana, Carroll Buck, First Assistant Attorney General, and M. E. Culligan, George M. Ponder, Weldon A. Cousins, L. K. Clement, John M. Currier, George S. Hesni, Robert S. Link, Jr., Dorothy N. Wolbrette, John E. Jackson, Jr., William P. Schuler and Henry J. Roberts, Jr., Assistant Attorneys General, for appellants.
Thurgood Marshall for appellees.
PER CURIAM.
The judgment is affirmed.